Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                   No. 04-14-00739-CV

                       IN THE INTEREST OF L.M.D.M., a Child

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13426
                       Honorable Robert R. Barton, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order no costs assessed against appellant because he is indigent.

      SIGNED March 11, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice